Citation Nr: 0013353	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher disability rating 
for service-connected dysthymia, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by which 
service connection was established for dysthymia secondary to 
pain associated with the veteran's service-connected back 
disability.  An evaluation of 10 percent was assigned to that 
disability.  The veteran was notified of the content of that 
determination in a letter dated later that month.  He then 
filed his notice of disagreement (NOD) in September 1994 and 
submitted a VA Form 9 in May 1995 after the receipt of the 
statement of the case (SOC) that was issued in May 1995.  
Although the veteran's VA Form 9 did not contain any 
allegations of error of law or fact, I note that the veteran 
provided testimony at an RO hearing in June 1995 at which 
time he clarified his reason for appealing the issue at hand.  
This testimony, when reduced to writing by hearing 
transcript, meets the requirement that a substantive appeal 
be in writing as of the date of certification of transcript.  
C.f. Tomlin v. Brown, 5 Vet. App. 355 (1993).  The 
certification of the transcript was in July 1995, well within 
the time allotted for the veteran's submission of a timely 
substantive appeal.  38 C.F.R. § 20.200, 20.300 (1999).  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the service-
connected dysthymia, and the SOC did provide him with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of a 10 
percent disability evaluation.  However, the RO, in the SOC 
did mis-identify the issue in that it characterized it was 
"Entitlement to an increased evaluation of a psychiatric 
disorder, currently evaluated as 10% disabling".  The Board 
observes that the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a NOD following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation for his service-
connected dysthymia.  Consequently, the Board is not required 
to remand this for a re-characterization of the issue in a 
new SOC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's dysthymia is manifested by a depressed 
mood, a violent temper, social isolation, insomnia 
superficial insight, fair judgment and a Global Assessment 
Functioning (GAF) score of 45.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for dysthymia 
have been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.132, Code 9405 (1996); § 4.130, Code 9433 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected dysthymia.  That is, he has presented a 
claim that is plausible.  Cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for dysthymia due to back pain in a September 1994 rating 
decision.  A 10 percent rating was assigned, effective 
October 4, 1993.  By a December 1998 rating decision, the RO 
granted a 50 percent rating for the service-connected 
dysthymia, effective October 4, 1993.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

Under the General Rating Formula for Psychoneurotic 
disorders, in effect until November 7, 1996, a 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned when the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides that a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As revised effective in 
November 1996, the General Rating Formula for Mental 
Disorders provides a 100 percent rating for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Incidentally, I note that the VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000) addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective the 
regulatory change and; 3)  the Board should apply the prior 
regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
This opinion is not dispositive in the instant case, inasmuch 
as the original version of the regulation, rather than the 
amended version is more favorable in the veteran's case.  

Under the revised criteria, the veteran meets only a few of 
the criteria necessary for establishing an evaluation of 50 
percent.  Impairment of occupational and social functioning 
is indicated.  The report of the December 1997 VA examination 
shows that the veteran's social as well as his industrial 
adaptability are impaired primarily due to his avoidance of 
people, violent temper and deep depression.  However, the 
clinical record does not reveal symptoms such as a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands or impaired abstract thinking.  
While the veteran has indicated having subjective loss of 
memory, this has not been demonstrated objectively.  The 
veteran's symptoms have been shown to include impaired 
judgment, limited insight and difficulty in establishing and 
maintaining effective work and social relationships.  

Moreover, the criteria for an evaluation of 70 percent have 
not been satisfied under the revised rating schedule.  
Although deficiencies in areas, such as work family 
relations, judgment and mood are demonstrated, the veteran is 
not shown to have obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech 
intermittently, near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation or neglect of personal 
appearance and hygiene.  The veteran has demonstrated 
irritability with periods of violence, suicidal ideation 
without plan, difficulty in adapting to stressful 
circumstances including work or a worklike setting and an 
inability to establish and maintain effective relationships.  

However, the old criteria, rather than the amended version is 
more favorable to the veteran.  This is true inasmuch as the 
veteran need only one of the three criteria including virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptomatology bordering on gross repudiation 
of reality, or demonstrable inability to obtain or retain 
employment due to his service-connected neuropsychiatric 
disability in order to establish entitlement to a 100 percent 
rating under the old criteria.  Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  The preponderance of the clinical 
evidence on file supports a finding of virtual isolation in 
the community.  Moreover, I note that the veteran on the 
December 1997 VA examination was determined to have a GAF 
scale of 45 because of his deep depression, his avoidance of 
people and  his violent temper. A GAF scale of 50-41 is 
indicative of serious symptoms including suicidal ideation, 
serious impairment in social or occupational functioning such 
as no friends or inability to keep a job among other 
symptoms.  Under the rating criteria in effect prior to 
November 7, 1996, the veteran's disability picture more 
nearly approximates the criteria for an evaluation of 100 
percent.  


ORDER

A rating of 100 percent is warranted for service-connected 
dysthymia, subject to regulations applicable to the payment 
of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

